Citation Nr: 0505580	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  00-06 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of 
bilateral leg injuries.

2.  Entitlement to service connection for a lung disorder.

3.  Entitlement to service connection for residuals of a 
diving injury, to include an air embolus.

4.  Entitlement to service connection for aggressive training 
injury residuals.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States 
Marine Corps from August 1972 to July 1974.  He also had 
additional unverified inactive service in the United States 
Navy Reserve from October 1990 to October 1993.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas that, in part, denied the 
appellant's claims of entitlement to service connection for 
residuals of bilateral leg injuries, a lung disorder, 
residuals of a diving injury, to include an air embolus, and 
residuals of injuries claimed as due to aggressive training.  

In December 2001, a Board hearing was held at the RO before 
the undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.  In August 2003, the Board remanded to 
the RO four of what were then five issues on appeal; the RO 
has now returned the case to the Board for appellate review.  
The Board's decision in August 2003 included a grant of 
service connection for psychiatric disability.  Consequently, 
the decision by the Board below does not address psychiatric 
impairment due to aggressive training injury even though the 
veteran has claimed such residual impairment.  Any mention of 
aggressive training injury residuals in the decision below 
should not be taken to mean psychiatric impairment.  


FINDINGS OF FACT

1.  The appellant was treated on one occasion in service for 
a left knee contusion; the contusion was acute and 
transitory.

2.  The appellant was treated on one occasion in service for 
left foot pain; the pain was acute and transitory.

3.  It is as likely as not that the appellant's currently 
manifested right foot degenerative changes had their onset in 
service.

4.  No other lower extremity disorder is attributable to the 
appellant's active military service.

5.  The appellant does not currently experience any lung 
disorder or any residuals of a diving injury, or any 
residuals of injuries due to aggressive training.


CONCLUSIONS OF LAW

1.  The appellant has a dorsal bony prominence over the 
navicular/medial cuneiform joint of the right foot with joint 
space narrowing and irregularity that is the result of injury 
incurred during active military service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2004).

2.  Service connection for a lung disorder, for diving injury 
residuals, to include air embolus, or for aggressive training 
injury residuals is not warranted.  38 U.S.C.A. §§ 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Service connection claims

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in or aggravated by service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  There must be medical evidence of 
a nexus relating an in-service event, disease, or injury and 
any current disability.  See Caluza v. Brown, 7 Vet. App. 498 
(1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

The appellant testified at his December 1999 personal hearing 
at the RO that he injured his legs in a parachuting incident 
in 1974, and that he recalled something about torn tendons 
and ligaments above the knees.  See RO Transcript pp. 4-6.  
The appellant also testified that he was not aware of having 
any problem with his lungs while on active duty and that he 
currently experienced a lot of unnecessary coughing.  See RO 
Transcript pp. 14-15.  The appellant further testified that 
he had a diving accident in 1974 in which he unexpectedly 
rose rapidly to the surface from a depth of 80 feet.  He said 
that he was dizzy after this occurred and that he may have 
experienced an air embolus as a result of the rapid ascent.  
However, the appellant also testified that he did not know 
what, if any, problems were currently related to the diving 
incident.  See RO Transcript pp. 16-19.  The appellant stated 
that the issues of service connection for aggressive training 
injury and psychic trauma could be combined into one claim.  
See RO Transcript p. 8.

The appellant provided similar testimony at his December 2001 
Board hearing.  He said that he thought that perhaps his 
lungs were fine and that he did not think anything was wrong 
with his lungs.  See Board Transcript pp. 5-6.  He also 
stated that he did not know if any permanent damage was 
incurred as a result of the diving incident, including the 
creation of air emboli.  See Board Transcript pp. 6-8.  The 
appellant testified that he believed that he suffered damage 
to his knees from a hard parachute landing and that he 
experienced pain in his knees on a daily basis.  See Board 
Transcript pp. 8-10.  The appellant also stated that the 
claims for a psychiatric disorder and the residuals of 
aggressive training were "kinda one."  See Board Transcript 
p. 11.  In addition, the appellant stated that there were no 
treatment records.  See Board Transcript p. 17.  

Review of the appellant's service medical records reveals 
that the appellant was qualified as a parachutist and as a 
scuba diver.  In February 1974, the appellant was noted to 
have cacti removal from his left leg after landing on it in a 
parachute jump.  He complained of pain and swelling in his 
knee.  On physical examination, there was tenderness on the 
lateral proximal patella without effusion.  The appellant 
demonstrated full range of motion.  McMurray's sign was 
negative and the ligaments were intact.  Radiographic 
examination was within normal limits.  The clinical 
impression was contusion of the left knee and the appellant 
was placed on light duty for one-and-a-half weeks.  In March 
1974, the appellant was seen for his left foot.  There was no 
swelling and the appellant complained of pain only upon 
physical exertion.  The appellant underwent a service 
separation examination in July 1974; he said that he was in 
excellent health.  On physical examination, there were no 
findings of disease or defect of the musculoskeletal system, 
including feet, lower extremities, or lungs.  Radiographic 
examination of the chest was within normal limits.  The 
appellant underwent an Air Force National Guard enlistment 
examination in October 1990; he said that he was in good 
health and that he did not take any medications.  On physical 
examination, again there were no findings of disease or 
defect of the musculoskeletal system, including feet, lower 
extremities and spine, or to the lungs.

The only post-service medical evidence of record is found in 
the reports of VA medical examinations conducted in October 
2002.  The doctor who conducted the general medical 
examination reviewed the claims file.  The appellant reported 
normal breathing, lungs and exercise tolerance prior to 
service.  He said that he was concerned about a chronic 
cough, but denied chest pains, shortness of breath and 
dyspnea on exertion.  He said that he had not been ill and 
that he had not missed work due to illness.  On physical 
examination, the appellant's chest was clear to auscultation 
and there were no scars, wheezing, rhonchi or rales.  The 
appellant denied any limitations as to activities such as 
climbing stairs.  Examination of the musculoskeletal system 
revealed normal joints and extremities.  Neurological 
examination was normal.  Radiographic examination of the 
chest was normal.  Pulmonary function testing was normal.  
The examiner rendered a clinical impression of normal 
physical examination.

The appellant also underwent a VA orthopedic examination in 
October 2002; this was conducted by a private orthopedist who 
reviewed the claims file.  The appellant reported daily pain 
in both knees and both feet.  He reported a leg injury in 
February 1974.  He said that he had made thirty parachute 
jumps.  The appellant stated that he could recall no other 
injury to his legs since service.  He said that he recalled 
pain in a foot in boot camp.  The appellant denied swelling 
of his knees, catching or locking sensations, instability, 
stiffness, or limitation on walking.  He said that he had 
occasional popping.  On physical examination, the lower 
extremities demonstrated very good muscular development.  The 
appellant's gait was normal and he moved from chair to table 
and back without any evidence of pain or problems.  Neither 
lower extremity had any deformity of the thighs, knees, legs, 
ankles or feet.  Range of motion was from zero to 130 degrees 
for each knee.  There was no swelling of any joint, the 
collateral and cruciate ligaments were stable, there was no 
crepitation or malalignment and there were no acute tender 
areas.  The right and left hips demonstrated full normal 
range of motion with no pain or stiffness.  The ankles 
demonstrated normal dorsiflexion and plantar flexion.  
Radiographic examination of each knee was normal, as was that 
of the left foot.  The right foot demonstrated degenerative 
changes.  The examiner stated that the examination, including 
x-rays, of the knees was entirely normal and that a specific 
cause for the discomfort complaints was not identified.  The 
examiner opined that it was possible that the right foot 
changes could be related to the appellant's in-service 
activities, especially parachute jumping.

The appellant contends that he is entitled to service 
connection for lower extremity disorders, lung disorders, the 
residuals of a diving injury, including air embolus, and the 
residuals of aggressive training.  Initially, the Board notes 
that the appellant has presented his own statements regarding 
the development of the claimed conditions being etiologically 
related to service.  However, the record does not show that 
he is a medical professional, with the training and expertise 
to provide clinical findings regarding diagnosis or the 
relationship between any incident of service and the 
development of any claimed condition.  Consequently, his 
statements are credible concerning his subjective complaints 
and his history, but they do not constitute competent medical 
evidence for the purposes of showing diagnosis or the 
existence of a nexus between claimed conditions and his 
military service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

As previously noted, to establish service connection for a 
disability, symptoms during service, or within a reasonable 
time thereafter, must be identifiable as manifestations of a 
chronic disease or permanent effects of an injury.  Further, 
a present disability must exist and it must be shown that the 
present disability is the same disease or injury, or the 
result of disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
occurred in service.  38 C.F.R. § 3.303(d).

The competent medical evidence of record does not establish a 
current diagnosis of any right or left leg pathology other 
than of the right foot.  The competent medical evidence of 
record does not establish a current diagnosis of any left 
foot or lung, respiratory or pulmonary pathology.  The 
competent medical evidence of record does not establish a 
current diagnosis of any pathology related to aggressive 
training other than the psychiatric disability for which the 
appellant is already service connected and in receipt of a 
100 percent evaluation.  The service medical records do not 
contain any diagnosis of any of the claimed disorders.  Post-
service, there is no competent clinical diagnosis of any 
claimed pathology other than psychiatric and right foot 
pathology.  Thus, the preponderance of the medical evidence 
of record indicates that the appellant does not have 
currently diagnosed disability (other than the right foot 
disability).  The Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), aff'd in part, vacated and remanded 
in part on other grounds by Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  

In the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Based on the foregoing, the Board finds 
that the preponderance of the evidence is against these 
claims and that service connection for these disorders must 
be denied.  Since the preponderance of the evidence is 
against these claims, the benefit-of-the-doubt doctrine does 
not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).

However, as noted above, the medical evidence of record 
demonstrates the existence of a current right foot disorder, 
namely a fairly large dorsal bony prominence or ridge on the 
navicular/medial cuneiform joint with some joint space 
narrowing and irregularity.  The appellant's service records 
indicate that he completed Airborne School and Scuba School.  
There is also a competent medical opinion of record that 
indicates a likely connection between the current right foot 
condition and the appellant's service.  

The Board, based on its review of all the relevant evidence 
in this matter, finds that the evidence is at least in 
relative equipoise as to the merits of the right foot claim.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  Taking into consideration the 
facts above and the nature of the appellant's activities 
while he was in the Marine Corps, and giving the benefit of 
the doubt to the appellant, the Board finds that it is at 
least as likely as not that the right foot degenerative 
changes noted in the VA examination report cited above are 
related to the veteran's military service.  The evidence on 
this issue being in relative equipoise, entitlement to 
service connection for a dorsal bony prominence or ridge on 
the navicular/medial cuneiform joint with some joint space 
narrowing and irregularity in the right foot is warranted.

II.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his service connection claims.  In 
a May 2004 letter, the RO informed the appellant about what 
evidence was needed and what the evidence had to show to 
establish entitlement to service connection.  That RO letter 
also informed the appellant of VA's duty to assist and what 
kinds of evidence the RO would help obtain.  Therefore, VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for examinations.  The 
appellant was afforded a personal hearing at the RO, as well 
as a Board hearing.  The RO informed the appellant of VA's 
duty to assist and what kinds of evidence the RO would help 
obtain in a letter sent to him in May 2004.  The appellant 
did not provide any information to VA concerning treatment 
records that he wanted the RO to obtain for him; in fact, he 
testified that there were no records.  Therefore, there is no 
duty to assist that was unmet.


ORDER

Service connection for a dorsal bony prominence or ridge on 
the navicular/medial cuneiform joint with some joint space 
narrowing and irregularity is granted.

Entitlement to service connection for leg disability other 
than the aforementioned right foot disability is denied.

Entitlement to service connection for a lung disorder, the 
residuals of a diving injury, to include air embolus, or for 
the residuals of aggressive training is denied.


REMAND

The Board notes that, after the veteran received notice of an 
October 2003 rating decision that, in part, granted service 
connection for psychiatric disability, the veteran voiced his 
disagreement with the effective date assigned for the award.  
Evidence of record reflects that the veteran filed a 
statement in July 2004 wherein he disagreed with the 
effective date.  Nevertheless, the RO has not yet issued a 
statement of the case (SOC) on this issue.  In situations 
such as this, where the veteran has filed a notice of 
disagreement, but no SOC has been issued, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the Board should remand the matter to the RO for the issuance 
of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should re-examine the 
effective date issue addressed by 
the veteran in his July 2004 
statement.  If no additional 
development is required, the RO 
should prepare a SOC in accordance 
with 38 C.F.R. § 19.29 (2004), 
unless the matter is resolved by 
granting the benefit sought, or by 
the veteran's withdrawal of the NOD.  
If, and only if, the veteran files a 
timely substantive appeal, the issue 
should be returned to the Board.

The appellant need take no action at this point, but he has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The RO should act on this 
issue in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003), (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


